THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

U.S. BANK NAT|ONAL ASSOC|AT|ON,
AS TRUSTEE FOR RES|DENT|AL
ASSET SECUR|T|ES CORPCRAT|ON,
HOME EQU|TY MORTGAGE ASSET-
BACKED PASS-THROUGH
CERT|F|CATES, SER|ES 2005-KS11,
P|aintiff, .
v. : 3:18-CV-971
' (JUDGE MAR|AN|)
DONALD B. R|CHELLE,
Defendant.
% ORDER
AND NOW, TH|S 16 DAY OF MARCH, 2019, upon de novo review of
Nlagistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 15), |T lS
HEREBY ORDERED THAT:

1. Pro se Defendant’s Objections (Doc. 16) are OVERRULED. Pro se Defendant’s
arguments do not vitiate the well-grounded findings in the R&R that this Court does
not have original jurisdiction over this action such that removal would be proper. This
state court mortgage foreclosure action was brought under Pennsylvania |aw. No
federal question is presented which would provide a basis for federal question
jurisdiction Pro se Defendant’s contention that P|aintist actions in seeking

foreclosure implicate due process under the Constitution does not transform this

action into one based on federal question jurisdiction, as it is the P|aintist “statement

 

 

of his own cause of action" that determines whether the action is brought under
federal |aw. (Doc. 15 at 4 (quoting Vaden v. Discover Bank, 556 U.S. 49, 60 (2009)).
And pro se Defendant is a resident of Pennsylvania, making it improper to remove
this case solely based on diversity jurisdiction under 28 U.S.C. § 1441(b)(2).

. The R&R (Doc. 15) is ADOPTED for the reasons set forth therein.

. Plaintiffs motion for remand to the Court of Common Pleas of Luzerne County (Doc.
4) is GRANTED. The above-captioned matter is REMANDED to the Court of
Common Pleas of Luzerne County.

. Pro se Defendant’s motion to dismiss (Doc. 3) is DEN|ED.

. P|aintist motion for an extension of time to respond to pro se Defendant’s motion to
dismiss (Doc. 6) is DENlED AS MOOT.

. The Clerk of Court is directed to CLOSE the case.

 

 

Ploben D. M§ra`n*“i
United States District Judge

 

 

